DETAILED ACTION
The applicant’s amendment filed on November 12, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pederson on 12/16/2021.

The application has been amended as follows:
Referring to claim 1, amend “a board’ as “the board” in line 2 of claim 1; and amend line 8 of claim 1 by replacing word “second component when” by “second component, wherein”.

Referring to claim 5, amend line 3 of claim 5 by replacing the phrase “a center of the first component and the second component when the third beam region” by “the center of the first component and the center of the second component, wherein the third beam region”. 


Referring to claim 18, amend limitation in lines 1-3 of claim 18 as shown below: 

 
Referring to claim 19,   cancel claim 19.

Allowable Subject Matter
Claims 1, 5, 16-18, 20-22 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on November 12, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1, 5, 16-18, 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the board comprising a first cut and a second cut to form a first beam region extending from a first side of a main region of the board and  the second cut and a third cut to form a second beam region extending from the first side of the main region of the board; wherein the first beam region is bent in a first direction above a main region of the board to align a center of the first component with a center of the second component when the second beam region is bent in a second direction below the main region of the board, and wherein a height of the second 

Referring to claims 21-22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 21; the limitations “a rigid substrate comprising a first cut and a second cut to form a first beam region and a third cut and fourth cut to form a second beam region, wherein the first beam region is bent in a first direction relative to a main region of the electronics board based on a first center of the first height and the second beam region is bent in a second direction relative to the main region of the electronics board based on a second center of the second height to align the first center with the second center, and wherein the second height of the second type of component is greater than the first height of the first type of component.” in combination with all other claimed limitation of base claim 21 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847